Citation Nr: 1141846	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-03 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 2001 to January 2002.  The Veteran also served in the United States Coast Guard Reserves, the Missouri National Guard, and the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

The Veteran initially requested a travel board hearing in connection with his appeal.  However, in a September 2008 statement, the Veteran explained that he wished to withdraw his request for a hearing.  Therefore, the Veteran's hearing request is withdrawn.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Sleep apnea clearly and unmistakably existed prior to the Veteran's period of active duty from October 2001 to January 2002 and was not aggravated as a result of such service.  

3.  Resolving the benefit of the doubt in favor of the Veteran, bilateral hearing loss and tinnitus were incurred during active duty.  

4.  A right knee disorder clearly and unmistakably existed prior to the Veteran's period of active duty from October 2001 to January 2002 and is not otherwise shown to have been aggravated as a result of any injury or disease during ACDUTRA or as a result of an injury during INACDUTRA service.



CONCLUSIONS OF LAW

1.  The pre-existing sleep apnea was not aggravated during active duty.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306 (2011).

2.  Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Bilateral hearing loss was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

4.  A right knee disorder was not aggravated by active duty, ACDUTRA, or INACDUTRA.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Initially, as the claims for service connection for bilateral hearing loss and tinnitus are being granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

In addition, the Board finds that the notification requirements with respect to the claims for service connection for sleep apnea and service connection for a right knee disorder have been met.  The RO provided the appellant with notice in August 2005, prior to the initial decision on the claims in April 2006.  The timing requirement of the notice as set forth in Pelegrini has been met in connection with the claims and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran about the information and evidence that is necessary to substantiate his claims for service connection.  Specifically, the August 2005 letter indicated that the evidence must show that the Veteran had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service.  Additionally, the December 2007 Statement of the Case (SOC) notified the appellant of the reasons for the denial of his application and, in so doing, informed him of the evidence that was needed to substantiate his claims.

In addition, the RO notified the Veteran about the information and evidence that VA will seek to provide.  The August 2005 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claims, including that that VA was requesting all records held by Federal agencies, such as service medical records, military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the August 2005 letter notified the appellant that he must provide enough information about his records so that they could be requested from the agency or person that has them.  The August 2005 letter also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the August 2005 letter informed the appellant that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all available VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Board does observe that the Veteran has not been afforded VA examinations in connection with his claims for service connection for sleep apnea and service connection for a right knee disorder.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the appellant suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4).  In this case, a VA examination is not required to decide the claim for service connection for a right knee disorder because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have had a disease, event, or injury pertaining to his right knee during active duty.  The medical evidence of record shows that the Veteran fractured his right tibia during his civilian occupation as a police officer in 1994.  Although the service treatment records show that the Veteran experienced ongoing right knee problems, there is no indication that the Veteran suffered any injury during ACDUTRA or INACDUTRA.  In addition, the service treatment records from his period of active duty from October 2001 to January 2002 are negative for any treatment or complaints related to the right knee (other than noting that the Veteran had a preexisting chronic right knee disorder).  The Board recognizes that the appellant is competent and credible to give testimony as to what he witnessed and experienced.  However, the Board finds that the documentary evidence of record, consisting of the service treatment records and private treatment records, are more persuasive than the Veteran's statements and do not demonstrate aggravation of the Veteran's preexisting right knee disorder.  Because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).  In addition, the Board finds that a VA examination is not required to decide the claim for service connection for sleep apnea.  As will be discussed in greater detail below, the evidence shows that the Veteran's sleep apnea existed prior to his period of active duty from October 2001 to January 2002 and the documentary evidence associated with the record, including private treatment records, show that the Veteran's sleep apnea actually improved during his period of active duty.  Thus, an examination would not provide any more pertinent information than is already associated with the claims file.    

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be 'competent.'  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Additionally, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

VA has specifically defined the term 'disability' for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  '[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.'  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an 'onerous' evidentiary standard, requiring that the no-aggravation result be 'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

With respect to periods of inactive duty for training (INACDUTRA), service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  38 U.S.C.A. § 101(23), (24); Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law 'permits service connection for persons on inactive duty [training] only for injuries, not diseases, incurred or aggravated in line of duty').  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active or inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Therefore, the appellant is not entitled to a presumption of sound condition at entrance onto a period of active or inactive duty for training, or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period, or to a presumption of service incurrence or aggravation for certain diseases, including psychoses, which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.  In other words, the application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) is not available with respect to periods of ACDUTRA or INACDUTRA.  Any individual who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA, and who is disabled from an injury incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA, shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be. VA will determine whether such individual was so authorized or required to perform such duty and whether the individual was disabled from injury so incurred.  In making such determination, there shall be taken into consideration the hour on which the individual began to proceed or return; the hour on which the individual was scheduled to arrive for or ceased to perform such duty; the method of travel employed; the itinerary; the method in which the travel was performed; and the immediate cause of disability.  Whenever any claim is filed alleging that the claimant is entitled to benefits by reason of this subsection, the burden of proof shall be on the claimant.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

In accordance with 38 U.S.C.A. § 106, VA has the authority to determine whether the appellant was in active service, including INACDUTRA, at the time a claimed injury occurred.  VA regulations governing requirements for establishing service for VA benefits purposes require military service department verification of the appellant's service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203. '[O]nly official service department records can establish if and when an individual was serving on active duty, [ACDUTRA], or [INACDUTRA].' Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Sleep apnea

The Veteran has contended that his sleep apnea had its onset during his period of active duty from October 2001 to January 2002.  In his application for benefits, he explained that he was diagnosed with sleep apnea after he was called up for active duty and that the Air Force found the sleep disorder around December 2001.  In a February 2008 statement, the Veteran explained that he did not know that his prior diagnosed condition of sleep apnea was a problem when he served on active duty in 2001/2002.  He stated that he was treated while on active duty and that the treatment was done by his civilian primary physician.  He explained that while on his period of active duty, he was placed on work restriction profile by both his primary care physician and the medical squadron due to his sleep apnea being aggravated by the long hours and rotations of security police duties.  He stated that he was later given office duties and eventually the condition worsened to the point that he was released from active duty orders several months early.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for sleep apnea.  Specifically, the Board finds that the Veteran's sleep apnea clearly and unmistakably existed prior to service and was not aggravated by his period of active duty.  

Here, the Veteran's enlistment examination report is not included in the service treatment records.  Where the enlistment examination report is missing, the presumption of soundness attaches.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where a portion of the veteran's service medical records including his service entrance examination report were unavailable and were presumed to have been lost in a fire, the presumption of soundness attached).  Thus, the Board finds that the presumption of soundness attaches in this case.  38 U.S.C.A. § 1111.  

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's disorder preexisted service.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  In this regard, the Board notes that there is sufficient medical evidence indicating that the Veteran's sleep apnea clearly and unmistakably preexisted his period of active duty.  An April 2001 private treatment record noted that the Veteran's wife thought the Veteran had sleep apnea.  She said that he had loud snoring at night and seemed to have some spells of difficulty breathing.  The Veteran was assessed with possible sleep apnea.  An August 2001 sleep study noted that the Veteran had a history of obstructive sleep apnea syndrome and that he was recommended to use a nasal CPAP machine every night.  The August 2001 letter from Dr. G.W.C. explained that the Veteran had been evaluated for a sleep disorder.  He was diagnosed with sleep apnea and required a CPAP device.  This resolved his symptoms completely and should be allowed to use this nightly.  Thus, the Board finds that there is clear and unmistakable evidence of the pre-service existence of sleep apnea.

However, with respect to rebutting the presumption of soundness, the Board's inquiry does not end with a determination that the Veteran's condition clearly and unmistakably preexisted service.  The Board must also determine whether the preexisting disorder was aggravated during service.  For the purposes of entitlement to VA compensation benefits, aggravation requires more than that a preexisting disorder become intermittently symptomatic during service.  There must be permanent advancement of the underlying pathology.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  VAOPGCPREC 3-2003.  

In this case, the Board acknowledges that the Veteran was treated for sleep apnea during his period of active duty.  In this respect, the Veteran underwent private surgery to help alleviate the symptoms of his pre-existing sleep apnea.  In a November 2001 letter from Dr. D.R.M., it was noted that the Veteran was being successfully treated for sleep apnea with a C-PAP device and that surgical alternatives have been discussed with him.  Dr. D.R.M. stated that he saw no reason why the Veteran could not successfully perform his duties in the Reserves.  The November 2001 private surgery record shows that the Veteran was diagnosed with sleep apnea and underwent a Uvolopalatopharyngoplasty ("UPPP") to help with the symptoms of his sleep apnea.  Following the surgery, the December 2001 private treatment record shows that the Veteran was post-op UPPP and that he was doing much better.  He was sleeping well and breathing easier.  The private physician noted that since the Veteran was not snoring and his symptoms were greatly improved, there was no need for a repeat sleep study for consideration for any additional procedures.  A December 2001 service treatment record noted that the Veteran had a septoplasty in September 2001 and a UPPP in November 2001.  The examiner stated that the Veteran was still using the C-PAP device at present and that he was under the care of an ENT and FP providers.  The December 21, 2001 private treatment record noted that the Veteran was there for C-PAP activation.  The Veteran was using C-PAP and was diagnosed with obstructive sleep apnea in July 2001.  A physical profile dated in December 21, 2001 noted that the Veteran was put on physical profile until June 2002 due to his diagnosis of sleep apnea and that the Veteran was on C-PAP.  

In reviewing the aforementioned evidence, the Board finds that the Veteran's sleep apnea was not aggravated by active duty.  First, the Board notes that the VA regulations provide that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  The private treatment record dated in December 2001 showed that the UPPP surgery was successful and the Veteran reported that he was doing much better.  In a January 2002 private treatment record, the Veteran stated that he was sleeping better and was again assessed with sleep apnea.  The Board observes that the Veteran was placed on physical profile in December 2001 as a result of his diagnosed sleep apnea.  However, as shown by the private treatment records dated in December 2001 and January 2002, it does not show that the sleep apnea was aggravated by active duty but was in fact improving.  Therefore, the evidence does not show that the Veteran's sleep apnea permanently worsened during active duty.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995), see also Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  Thus, the Board is of the opinion that there is clear and unmistakable evidence establishing that the Veteran's preexisting condition did not chronically worsen or increase in severity during his period of service.  In fact, months after the Veteran's separation from active duty, the March 2002 private treatment record noted that the Veteran was still snoring, but that he was diagnosed with sleep apnea with improvement from UPPP, septoplasty.  Moreover, a July 2002 letter from the Veteran's private physician explained that the Veteran was diagnosed with sleep apnea which was being controlled with C-PAP and the prognosis was excellent.  

Based on the foregoing, the Board finds that the Veteran's sleep apnea clearly and unmistakably existed prior to service and was not aggravated by service.  Thus, the presumption of soundness is rebutted and the Veteran's claim must fail.  38 U.S.C.A. § 1111.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.   However, in this case, the preponderance of the evidence is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's claim of entitlement to service connection for sleep apnea is denied.


Hearing Loss and Tinnitus

The Veteran contends that his hearing loss and tinnitus are related to periods of ACDUTRA and INACDUTRA and his period of active duty from October 2001 to January 2002.   In a December 2007 statement, the Veteran stated that his hearing loss was caused by his active duty.  He explained that he first joined the United States Coast Guard Reserves in 1979 and he had to attend 9 weeks of basic training.  During that time, he learned to fire the various weapons and there was no hearing protection.  He reported that he entered the Missouri National Guard and attended monthly and annual training in a military police battalion.  He stated that when commissioned as an armor officer, he was switched to the Army Reserves and served several years in an armor training battalion.  High decibel noise was frequently encountered during his military service from being in, around, upon, and operating various machinery, vehicles, weapon fire, and aircraft.  In a February 2008 statement, the Veteran explained that his years of military service caused his hearing loss.  He stated that his most recent hearing evaluation indicated a further loss than recorded several years ago.  He explained that his civilian duty has been as an investigation supervisor for thirteen years which was generally an office job.  He asserted that the military service is the only lengthy exposure to noise that he participated in.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus.  

The medical evidence of record shows that the Veteran suffers from hearing loss which meets the requirements of 38 C.F.R. § 3.385 for a current hearing loss disability.  In addition, the Veteran is diagnosed with tinnitus.  

As explained above, the Veteran has contended that his hearing loss and tinnitus are related to his military duties over the years.  He stated that when he was with the United States Coast Guard Reserves, he was exposed to noise during basic training.  He also explained that when he was with the Air Force, he was around the flight line where the aircraft was landing and taking off.  Although the Veteran only had a period of active duty from October 2001 to January 2002, the personnel records show that the Veteran had periods of ACDUTRA and INACDUTRA during his service in the United States Coast Guard Reserves from May 1979 to May 1980, from the period of 1980-1989 and from 1996 through 1998.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he was exposed to loud noise in service and that he has had hearing loss and tinnitus since service or shortly thereafter.  Charles v. Principi, supra. (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Veteran's written statements regarding his in-service noise exposure are credible and consistent with the circumstances of such service.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In view of the foregoing, the Board concludes that there is ample evidence in the record on appeal to show that the Veteran sustained acoustic trauma during active duty.

In an April 2002 private treatment record, it was noted that the Veteran was last seen for audiometric testing on April 1999, complaining of tinnitus.  He still had tinnitus, predominantly, AD.  It was noted that the Veteran had a mild bilateral cochlear loss.  The tinnitus was secondary to cochlear damage.  

In an October 2006 private treatment record, the Veteran complained of hearing loss.  It was noted that the Veteran had worked in the military police as well as in the Armor division and on the aircraft flight line.  While working in the Armor division, there was no significant hearing protection that was provided to him during exercises.  This did expose him to a significant amount of loud noise from the discharge of cannon fire.  The Veteran also reported an episode in 1999 when an air horn was discharged within 1-2 feet of his presence.  The Veteran also complained of bilateral tinnitus.  The examining physician reviewed audiograms from previous years dated back to 1999 which showed a high-frequency hearing loss that has been deteriorating over time.  The impression was listed as sensorineural hearing loss.  It had been deteriorating progressively over time.  The hearing loss was likely due and a large part to history of noise exposure.  The exposure has been cumulative since his experience in the military.  

The service records contain numerous audiograms.  The June 1979 report of examination, completed upon entry into the United States Coast Guard Reserves reveals audiometric results as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
35
35
25
LEFT
10
15
30
30
20

The Board acknowledges that the audiogram reveals evidence of some defective hearing in the left and right ears.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, over the years, it appears that the Veteran's hearing worsened.  

The January 1986 report of examination reveals audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
35
35
30
LEFT
10
20
30
25
20

The September 1996 report of examination, completed upon reenlistment into the Missouri Army National Guard reveals audiometric findings as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
40
30
30
LEFT
15
25
35
30
30

The Veteran was diagnosed with moderate mixed frequency hearing loss, AU.  

The January 1999 report of medical examination reveals audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
30
35
LEFT
10
20
30
25
25

In the March 1999 medical review, it was noted that the Veteran reported a hearing injury to the right ear and that there was hearing loss in the right ear.  

The March 2004 audiogram, completed after the Veteran's separation from active duty, reveals audiometric findings as follows:    





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
40
40
LEFT
15
25
35
30
45

In this case, it is unclear as to whether the Veteran's hearing loss first manifested during active duty or a period of ACDUTRA/INACDUTRA.  In fact, there is some evidence of defective hearing in 1979, prior to any period of active duty or ACDUTRA/INACDUTRA.  In addition, the Board recognizes that the Veteran was assessed with moderate mixed frequency hearing loss when he enlisted in the Missouri National Guard in 1996.  Nevertheless, the Board finds that it is at least as likely as not that the Veteran's hearing loss is related to his active duty as opposed to any other factor.  As noted above, the record shows that the Veteran has a current bilateral hearing loss disability and was exposed to noise during his periods of ACDUTRA/INACDUTRA and his period of active duty.  Furthermore, the Veteran's private physician has related the Veteran's hearing loss to his noise exposure in the military.  The Board notes that it could remand for a VA examination.  However, in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his active duty.  Therefore, a remand is not necessary here to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Accordingly, entitlement to service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107.

Finally, turning to the merits of the claim for service connection for tinnitus, in consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.

Because the Board is granting service connection for hearing loss disability in this decision, the question arises as to whether service connection for tinnitus may also be considered on a secondary basis, i.e., as proximately due to or the result of the service-connected hearing loss disability.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that 'an associated hearing loss is usually present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  In addition, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Finally, the Board notes that 'high frequency tinnitus usually accompanies [noise-induced] hearing loss.'  The Merck Manual, Sec. 7, Ch. 85, Inner Ear.  While having to rely on its own reading of medical treatise evidence regarding a relationship between tinnitus and sensorineural hearing loss is not evidence that the Board would find as useful as the report of a qualified examiner who could discuss such a relationship in this particular case, the Board finds, as it did with the claim for service connection for hearing loss disability, that the evidence provides a sufficient basis in this case on which to resolve reasonable doubt in favor of the Veteran.  Indeed, the Veteran's private physician noted that the Veteran's tinnitus was secondary to cochlear damage or hearing loss.  Thus, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Knee disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right knee disorder.  

In his application for benefits, the Veteran stated that his right knee disorder was aggravated by active duty because he had a profile for his right knee and that the marching and prolonged standing aggravated his right knee disorder.  He stated that his right knee disorder began in 1984.  In the February 2008 statement, the Veteran explained that his right knee was evaluated while serving on active duty in 2001/2002 and was treated for aggravation of his previously existing right knee disorder.  He stated that the condition was aggravated due to his military duties.    

First, the Board will address the Veteran's main contention - that his preexisting right knee disorder was aggravated by his period of active duty from October 2001 to January 2002.  Here, the Veteran's enlistment examination report is not included in the service treatment records.  Where the enlistment examination report is missing, the presumption of soundness attaches.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where a portion of the veteran's service medical records including his service entrance examination report were unavailable and were presumed to have been lost in a fire, the presumption of soundness attached).  Thus, the Board finds that the presumption of soundness attaches in this case.  38 U.S.C.A. § 1111.  

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's disorder preexisted service.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  In this regard, the Board notes that there is sufficient medical evidence indicating that the Veteran's right knee disorder preexisted the Veteran's period of active service.  The medical evidence shows that the Veteran fractured his right tibia in 1994 during his civilian occupation as a police officer.  Thus, the Board finds that there is clear and unmistakable evidence of the pre-service existence of a right knee disorder.

However, with respect to rebutting the presumption of soundness, the Board's inquiry does not end with a determination that the Veteran's condition clearly and unmistakably preexisted service.  The Board must also determine whether the preexisting disorder was aggravated during service.  For the purposes of entitlement to VA compensation benefits, aggravation requires more than that a preexisting disorder become intermittently symptomatic during service.  There must be permanent advancement of the underlying pathology.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  VAOPGCPREC 3-2003.  A medical health assessment completed on October 24, 2001 (when his period of active duty began) noted that he had a physical condition that precluded walking or running.  He explained that his private physician operated on his knee and that he was restricted from prolonged running, etc. that causes more damage to knee joints.  A treatment record dated in December 2001 noted that the Veteran had a right knee chronic injury, but there were no reported complaints or documentation with respect to the right knee.  As the service treatment records from the Veteran's period of active duty (October 2001 - January 2002) are completely negative for any treatment or complaints regarding the Veteran's right knee (except for noting that the Veteran had a right knee chronic injury), the evidence does not show that the underlying condition worsened.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995), see also Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  Therefore, the Board is of the opinion that there is clear and unmistakable evidence establishing that the Veteran's preexisting condition did not chronically worsen or increase in severity during his period of service.

The Board recognizes the August 2006 statement from an apparent private physician, wherein it was noted that continued rigorous use of the knee would aggravate the condition.  However, the private physician did not comment on how any period of active duty permanently worsened the Veteran's right knee disorder.  The physician did not refer to any medical data or provide any diagnosis for the Veteran's right knee disability.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects 'clinical data or other rationale to support his opinion.'   Bloom v. West, 12 Vet. App. 185, 187 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).   In this case, the private physician did not point to any event or injury during the Veteran's active duty that would have permanently aggravated his right knee disorder.  Consequently, the Board finds that the private physician's opinion is not persuasive and finds that the documentary evidence of record at the time of the Veteran's period of active duty is more persuasive as to whether the Veteran's disorder was aggravated.   

In addition, the Board acknowledges that the Veteran's right knee disorder has existed since 1994.  As noted above, the Veteran fractured his right tibia during his civilian occupation as a police officer in 1994.  Since that time, it appears that the Veteran had periods of ACDUTRA and INACDUTRA during his time in the Missouri Army National Guard from 1996 through 1998.  The September 1996 report of medical examination noted that the Veteran had a fracture of the right tibia at the knee.  The September 1996 report of medical history shows that the Veteran checked no as to having experienced a "trick" or locked knee.  In the physician's summary and elaboration of all pertinent data, it was noted that the Veteran had a fracture of the right tibia and received surgical reduction repair with no problems since.  The May 1998 private treatment record shows that the Veteran presented for evaluation of his right knee and proximal tibia.  He was involved in an altercation four years ago when he was a police officer.  He sustained a fracture of the proximal tibia of his right lower extremity.  There was an open reduction internal fixation.  The Veteran stated that he had some problems with his knee since that time and it occasionally gave way on him.  He occasionally had achy pain when he was overactive and felt a burning sensation and a burning pain along the proximal aspect of his tibia whenever he performed extended activities.  The assessment was listed as a healed proximal tibia fracture, but unfortunately there was a slight depression on the lateral side which was causing the occasional symptoms of instability and giving way.  The plan suggested that the hardware be taken out and that this was unfortunately secondary to the severity of the fracture and its current alignment.  The June 1998 record noted that the Veteran underwent an arthroscopy.  The September 1998 record noted that the Veteran still felt weak at times.  In a subsequent September 1998 record noted that the Veteran was actually feeling pretty well but occasional got achy pain.  A medical certificate form dated in October 1998 noted that the Veteran had a recent right knee operation and was currently on profile.  The July 1998 physical profile noted that the Veteran was exempt from any physical activity and from walking/running until August 31, 1998.  It was noted that the profile was for right knee surgery for a condition that happened while on civilian duty and that the condition existed prior to service.  The January 1999 report of medical history shows that the Veteran checked no as to experiencing any "trick" or locked knee.  It was only noted that the Veteran had a fracture of the right tibia knee and that hardware was removed in the summer of 1998.  The Veteran denied any sequalae/limitations.  A May 1999 letter from Dr. M.J.S. noted that the Veteran was under his care for problems concerning his knee and that due to his previous knee surgery and problems with arthritis, he was prohibiting the Veteran from performing the two-mile run.  An October 1999 sick slip noted that the Veteran had a previous right knee operation and had continuing problems.  The sick slip noted that this was not in the line of duty and that the Veteran was not to run for 30 days.  A March 1999 annual medical certificate for initial review noted that the Veteran had periodic right knee problems.  

In reviewing the evidence above, it is clear that the Veteran had ongoing right knee problems since his initial injury in 1994.  With respect to any argument related to aggravation of a preexisting disorder, the Board notes that the evidentiary presumption of sound condition and aggravation are not for application for any period of INACDUTRA or ACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991), see generally Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  The evidentiary burden is on the Veteran to show that he became disabled from an injury that aggravated a pre-existing right knee disorder.  The VA regulations provide that a Veteran must be 'disabled' at the time of the injury that occurred during a period of ACDUTRA or INACDUTRA. 38 C.F.R. § 3.6(a), (d) (2011).  There is no indication that the Veteran was made disabled by any injury that occurred during ACDUTRA or INACDUTRA. See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86- 90.  There is no medical evidence or opinion that supports a theory that a pre-existing right knee disorder was aggravated (i.e., permanently worsened) as a result of any period of ACDUTRA or INACDUTRA. Indeed, the Veteran has never asserted that he had an injury during any period of ACDUTRA/INACDUTRA. Simply put, the evidence does not indicate that any preexisting right knee disorder was aggravated by any period of ACDUTRA or INACDUTRA.  Therefore, the Veteran's claim must fail.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.   However, in this case, the preponderance of the evidence is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's claim of entitlement to service connection for a right knee disorder is denied.










	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for a right knee disorder is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


